Case 1:19-cv-01649-DLC Document 5 Filed 02/23/19 Page 1 of 8

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

RLI INSURANCE COMPANY,
Plaintiff,
v. DECLARATORY
JUDGMENT
AST ENGINEERTNG CORPORATION, COMPLAINT
CORAL CRYSTAL LLC,
FEDERAL INSURANCE COMPANY, Civ. Action No.:

McARTHUR MORGAN, LLC,

SEA BREEZE GENERAL CONSTRUCTION, INC.,
J.V.C. GR()UP N.Y. CORP.,

PHILIBERT ENGINEERING, P.C., and

GRAD URBAN DESIGN, INC.,

Defendants.

 

 

Plaintiff RLI Insurance Company (“RLI”), by and through its attorneys Kenney Shelton
Liptak Nowak LLP, for its complaint herein alleges upon information and belief:

l. RLI is an lllinois corporation with its principal place of business in Illinois.

2. At all relevant times, defendant AST Engineering Corporation (“AST”) Was a New
Jersey corporation With its principal place of business in NeW Jersey that Was licensed to provide,
and did provide, professional engineering services in NeW York, including the engineering
services that are the subject of this action.

3. Defendant Coral Crystal LLC (“Coral Crystal”) is a New York limited liability
company With its principal place of business in New York.

4. Defendant Federal Insurance Company (“Federal”) is an Indiana corporation with

its principal place of business in New York.

5. Defendant McArthur Morgan, LLC (“McArthur”) is a New York limited liability

 

   

 
 
 

Case 1:19-cv-01649-DLC Document 5 Filed 02/23/19 Page 2 of 8

with its principal place of business in New York.

6. Defendant Sea Breeze General Construction, Inc. (“Sea Breeze”) is a New York
corporation with its principal place of business in New York.

7. At all relevant times, defendant J.V.C. Group N.Y. Corp. (“J.V.C.”) was a New
York corporation with its principal place of business in New York.

8. Defendant Philibert Engineering, P.C. (“Philibert”) is a New York professional
corporation with its principal place of business in New York.

9. Defendant Grad Urban Design, lnc. (“Grad Urban”) is a New York corporation
with its principal place of business in New York.

lO. This Court has subject matter jurisdiction pursuant to 28 U.S.C. section 1332(a)(l)
based upon complete diversity of citizenship of the parties and an amount in controversy that
exceeds $75,000.

ll. Venue is proper in this Court pursuant to 28 U.S.C. section l39l(b)(2) because a
substantial part of the events or omissions giving rise to this claim occurred in this judicial district.

12. On or about December l(), 2012, an action was commenced in New York State
Supreme Court, New York County, captioned (as amended) Coral Crvstal LLC v. McArthur
Morgan LLC, Sea Breeze Gen. Constr., Inc., and J.V.C. Group N.Y. Corp., with three third-party
actions thereto: (a) J.V.C. Group N.Y. Corp. v. AST Eng’g Corp. and Structural Eng’g Techs.,
P.C.; (b) AST EnQ’g Corp. v. Metric Consulting & lnspection, lnc.; and (c) AST Eng’g Corp. v.
Safetv Dvnamics, LLC and Philibert Eng’g, P.C. (lndex No. 158736/2012) (together, the “Co_nal
M action”).

l3. On or about August lO, 2015, an action was commenced in New York State

Supreme Court, New York County, captioned (as amended) Federal Ins. Co. a/s/o Coral

 

 

§§
§

Case 1:19-cv-01649-DLC Document 5 Filed 02/23/19 Page 3 of 8

Realtv. LLC v. McArthur Morgan LLC, Sea Breeze Gen. Constr., lnc.` J.V.C. Group N.Y. Corp.,
TSF Engineering, PC, Structural Eng’g Techs., P.C., and Grad Urban Design, Inc., with four
third-party actions thereto: (a) J.V.C. Group N.Y. Corp. v. AST Eng’g Corp.; (b) AST EnQ’g
Corp. v. Metric Consulting & lnspection, Inc.; (c) AST Eng’g Corp. v. Safetv Dvnamics, LLC,
Philibert Eng’g, P.C., and Structural Eng’g Techs., P.C.; and (d) J.V.C. Group N.Y. Corp. V. Safetv
Dvnamics, LLC, Philibert Eng’g, P.C., and Structural EnQ’g Techs., P.C. (lndex No. 158238/2015)
(together, the “M action”).

l4. AST is named as a third-party defendant in both the Coral Crvstal and Federal
actions (together, the “underlying actions”), in which the plaintiffs allege, inter alia, that a building
at 129 Third Avenue (a/k/a 201 E. 14th Street) in Manhattan was damaged on or about
December 5, 2012 as a result of certain construction work at an adjacent property at 133 Third

Avenue.

15. McArthur, Sea Breeze, J.V.C., and Philibert have asserted third-party claims,
cross-claims, and/or counterclaims against AST in Coral C;ystal.

16. J.V.C., Philibert, and Grad Urban have asserted third-party claims and/or
cross-claims against AST in M.

17. In Coral Crvstal and Federal, it is alleged that AST served as an engineer for a
concrete subcontractor at the construction project at 133 Third Avenue, that AST’s services
included site inspections and providing engineering services and certified design drawings for
concrete placement at that project, and that AST failed to provide adequate and prudent
professional engineering services

18. RLI issued AST a Professional Liability Policy for Architects & Engineers

(No. RDP0010096) for the period March 22, 2013 to March 22, 2014 (“the RLI policy”).

 

 

@M“UWWMW“WWWWRVWW”W

Case 1:19-cv-01649-DLC Document 5 Filed 02/23/19 Page 4 of 8

19. Subject to its terms and conditions, the RLI policy includes professional liability
coverage on a claims-made-and-reported basis subject to a $1 million per-claim limit.
20. The RLI policy (RDP 101 (01/09)) includes the following insuring agreement

[RLI shall] pay on behalf of the Insured all sums in excess of the
Deductible, which the Insured shall become legally obligated to pay as
Damages or Claim Expenses as a result of a Claim for a Wrongful Act to
which this insurance applies, including a Claim for a Wrongful Act for
Personal Injury or Pollution Incident.

This insurance applies to a Claim for a Wrongful Act to which this
insurance applies, only if:

(i) the Claim is first made against the Insured during the Policy
Period and first reported to the lnsurer, in writing, during that
Policy Period or within sixty (60) days after the end of that Policy
Period;

(ii) such Wrongful Act was committed subsequent to the Retroactive
Date(s) stated in Item 6. of the Declarations; and

(iii) none of the Insured’s directors, officers, principals, partners or
insurance managers knew or could have reasonably expected that
such Wrongful Act might give rise to a Claim, either prior to the
inception date of this Policy, or the inception date of an earlier
policy, where this Policy is issued by the lnsurer as a continuous
renewal or replacement of such earlier policy, issued by the lnsurer.

21. The RLI policy (RDP 101 (01/09) as amended by RDP 650 (12/09)) defines

“Claim(s),” “Professional Services,” “Retroactive Date,” and “Wrongful Act,” in relevant part, as

follows:

“Claim(s)” means a demand received by the Insured for money or services
and which alleges a Wrongful Act. Claim(s) includes but is not limited to
lawsuits, petitions, arbitrations or other alternative dispute resolution
requests from against the Insured.

 

>l< =!< >l<

“Professional Services” means those services the Insured is legally
qualified to perform for others in the practice of architecture, engineering,

 

Case 1:19-cv-01649-DLC Document 5 Filed 02/23/19 Page 5 of 8

land surveying, landscape architecture, interior design, construction
management, environmental consulting, land planner, space planner,
technical consultant or expert witness.

>l< >l< >l¢

“Retroactive Date” means the date specified in Item 6. of the Declarations.

=i< >l= >|<

“Wrongful Act” means a negligent act, error, or omission, in the
performance of Professional Services by an Insured or any person or
entity for which the Insured is legally liable.

22. The RLI policy’s declarations (RDP 100 (01/09)) at Item 6 state the RLI policy’s
Retroactive Date is March 22, 2013.

23. The RLI policy (RDP 101 (01/09) as amended by RDP 655 (02/10)) states:

Representations

The Insureds represent and acknowledge that the statements and
information contained in the Application are true, accurate and are the basis
of this Policy and are incorporated into and constitute a part of this Policy;
and shall be deemed material to the acceptance of this risk or the hazard
assumed by the lnsurer under this Policy.

24. The policy defines the term “Application” to include AST’s March 21, 2013
professional liability insurance policy application to Travelers, including AST’s representations
therein at questions 34-35:

Has any claim involving professional services been made against any of the
following during the past five years . . . a. You, your firm, or any member
of your firm? [Answer:] No.
and
Do you or any person seeking coverage under this proposed policy have
knowledge of any incident, act, error or omission involving professional

services that could reasonably be expected to be the basis of a claim?
[Answer:] No.

 

 

§§
6

Case 1:19-cv-01649-DLC Document 5 Filed 02/23/19 Page 6 of 8

25. RLI is currently defending AST in the underlying actions subject to a reservation of
rights

26. Without taking any position with respect to AST’s alleged liability to any party in
the underlying actions, discovery in those actions shows that the alleged “Wrongful Act” by AST
that might form a basis for AST’s liability was AST’s preparation and sealing of certain drawings
on or about October 28, 2012, which pre-dated the RLI policy’s March 22, 2013 Retroactive Date,
thus placing the underlying claims against AST outside the scope of coverage under the RLI policy.

27. No later than February 25, 2013, and prior to its March 21 , 2013 application for the
RLI policy, AST was made aware of the December 5, 2012 incident and resultant property damage

28. Specifically, and without limitation, AST visited both properties to perform an
inspection of the buildings and the damage, and then prepared a report dated March 1, 2013.

29. No later than February 25, 2013, prior to the inception date of the RLI policy, AST
knew or could have reasonably expected that its preparation and sealing of engineering documents
in October 2012 constituted a “Wrongful Act” that might give rise to a “Claim,” thus placing the
underlying claims against AST outside the scope of coverage under the RLI policy.

30. RLI brings this action pursuant to 28 U.S.C. section 2201 to obtain judgment
declaring its rights in connection with any and all claims for coverage under the RLI policy in
connection with the underlying actions and the matters alleged therein.

FIRST CAUSE OF ACTION

31. RLI repeats and incorporates paragraphs 1 through 30 above as if set forth herein in
full.

32. The alleged “Wrongful Act” by AST that might form a basis for AST’s liability was

AST’s preparation and sealing of certain drawings on or about October 28, 2012, which pre-dated

y <iz)wwe§t§;i

 

 

§
§
al
z

Case 1:19-cv-01649-DLC Document 5 Filed 02/23/19 Page 7 of 8

the RLI policy’s March 22, 2013 Retroactive Date.

33. The claims against AST in the underlying actions are outside the scope of coverage
under the RLI policy.

34. RLI is entitled to judgment declaring that it has no obligation to defend or
indemnify AST in connection with the underlying actions or the incident and damages alleged
therein.

SECOND CAUSE OF ACTION

35. RLI repeats and incorporates paragraphs 1 through 34 above as if set forth herein in
full.

36. No later than February 25 , 2013, prior to the inception date of the RLI policy, AST
knew or could have reasonably expected that its preparation and sealing of engineering documents
in October 2012 constituted a “Wrongful Act” that might give rise to a “Claim.”

37. The claims against AST in the underlying actions are outside the scope of coverage
under the RLI policy.

38. RLI is entitled to judgment declaring that it has no obligation to defend or
indemnify AST in connection with the underlying actions or the incident and damages alleged
therein.

THIRD CAUSE OF ACTION

39. RLI repeats and incorporates paragraphs 1 through 38 above as if set forth herein in
full.

40. No later than February 25, 2013, prior to the inception date of the RLI policy, AST
knew or could have reasonably expected that its preparation and sealing of engineering documents

in October 2012 constituted a “Wrongful Act” that might give rise to a “Claim.”

 

    

Case 1:19-cv-01649-DLC Document 5 Filed 02/23/19 Page 8 of 8

41. Without RLl’s prior knowledge or consent, AST applied for and procured the RLI
policy to attempt to secure insurance coverage for a known loss, which is uninsurable under New
York law.

42. RLI is entitled to judgment declaring that it has no obligation to defend or
indemnify AST in connection with the underlying actions or the incident and damages alleged
therein.

WHEREFORE, RLI is entitled to and demands judgment declaring that it has no
obligation to defend or indemnify AST in connection with the underlying actions or the incident
and damages alleged therein, and granting such other and further relief as the Court deems just and
proper.

Dated: February 23, 2019 Respectfully submitted,

KENNEY SHELTON LIPTAK NOWAK LLP

By: s/
Timothy E. Delahunt
Bar Roll. No. TD-2791
T EDelahunt@kslnlaw. com

233 Franklin Street
Buffalo, New York 14203
Tel.: (716) 853-3801

Attorneysforplaintz`/ijLI Insurance Company

 

 

